Title: To James Madison from Anthony Charles Cazenove, 19 December 1810
From: Cazenove, Anthony Charles
To: Madison, James


Sir
Alexandria Decr. 19th. 1810
I am favour’d with your letter of this date inclosing your check for $63.22/100 amount of charges on your pipe of Madeira wine from Messrs. Murdoch. When your stock of that article will require being replenished, will thank you to inform me of it, if you are satisfied with that received. I am very respectfully Sir Your most obedt. Servt.
Ant Chs. Cazenove
